Citation Nr: 0716056	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-07 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of acromioclavicular separation of the right 
shoulder, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Wilmington, Delaware, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a statement from the veteran received in September 2004, 
after the appeal was certified to the Board, he asserted that 
he was now unable to work and submitted evidence to support 
this claim.  The veteran's representative, in a May 2007 
informal hearing presentation, argued that VA should consider 
an extra-schedular rating and/or a total compensation rating 
based on individual unemployability because of the recently 
submitted evidence.  A claim for entitlement to a total 
rating for compensation based upon individual unemployability 
has been reasonably raised by the record.  As this claim has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that his postoperative residuals of 
acromioclavicular separation of the right shoulder are worse 
than contemplated by the 20 percent evaluation assigned.  

Review of the current record shows that information was added 
to the record after the case was received at the Board.  
There is no waiver of RO jurisdiction of record.  Also, a 
statement from the veteran received after the claim was 
certified to the Board indicated that the veteran applied in 
2004 for Social Security Administration (SSA) disability 
benefits.  Records associated with his SSA disability 
benefits application, including medical records and other 
evidence supporting the application, could be relevant here, 
but are not in the claims folder.  See Haynes v. Brown, 
9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight).  The U.S. Court of Appeals for Veterans Claims has 
specifically stated that VA's duty to assist a veteran in 
claim development includes an obligation to obtain relevant 
SSA records.  Masors v. Derwinski, 2 Vet. App. 181, 187-18 
(1992).
  
Additionally, the Board notes that the veteran has been given 
piecemeal notice of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), applicable laws and 
regulations including 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006), and no notice of the 
pertinent case law in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO/AMC should take this opportunity to 
ensure VA adequately complies with the duty to notify and 
assist as required under the VCAA, especially in light of 
recent pertinent case law.    

The record reflects that the veteran has received ongoing 
treatment for his disability from the VA Medical Centers 
(VAMC) in Philadelphia and Wilmington.  The most recent 
records from these facilities are from January 2004.  The 
RO/AMC should take this opportunity to obtain more recent 
medical records.  The veteran should also be asked to provide 
information on any current private medical treatment relevant 
to his current claim. 

Finally, the veteran has not had a VA examination to assess 
the severity of his service-connected postoperative residuals 
of acromioclavicular separation of the right shoulder since 
April 2002.  At this examination, the examiner noted that the 
veteran's range of motion had significantly decreased since 
his prior VA examination in May 2000.  In light of this 
report that the veteran's condition had grown worse, and the 
lengthy period since the veteran's last VA examination, the 
veteran should be afforded a new VA examination.  Prior to 
this examination, the RO/AMC should undertake due measures to 
seek out and obtain for the record copies of any available 
outstanding records of pertinent medical treatment.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claim of entitlement 
to an increased evaluation, which provides 
the notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law.  The 
veteran should be given sufficient time 
for response.

2.  The RO/AMC should obtain from the SSA 
any disability determinations for the 
veteran and all underlying records 
associated with the determinations.  All 
records/responses received should be 
associated with the claims file.  
Appellant's assistance in obtaining the 
records should be requested as needed.

3.  After seeking the veteran's assistance 
by requesting that the veteran provide any 
necessary authorization and consent for 
release of information, the RO/AMC should 
obtain any outstanding records of current 
pertinent treatment received for the 
veteran's postoperative residuals of 
acromioclavicular separation of the right 
shoulder.  The RO/AMC should obtain all 
relevant medical records from VAMC 
Philadelphia and Wilmington from January 
2004 to the present. 

4.  After any outstanding records are 
added to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response to 
the VCAA notification letter, the RO 
should schedule the veteran for an VA 
examination to determine the severity of 
the veteran's postoperative residuals of 
acromioclavicular separation of the right 
shoulder.  The claims folder should be 
made available to the examiner prior to 
the examination.  All clinical findings 
should be reported in detail.  There 
should also be discussion of employment 
impairment secondary to the veteran's 
disability.   

Thereafter, the matter should be reviewed by the RO.  In the 
event the benefits sought are not granted, the veteran and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the matter should be 
returned to the Board if in order.  No action is required of 
the veteran until he is notified.  The Board intimates no 
opinion as to the outcome in this case by the actions taken 
herein.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



